            Case 1:21-cv-01217-MKV Document 22 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICOLE STEWART, SHANNON FITZGERALD
and SUMMER APICELLA, on behalf of themselves               Case No. 1:21-cv-01217
and all others similarly situated,

                              Plaintiffs,
                                                           ECF Case
       v.

NURTURE, INC.,

                              Defendant.

                MOTION TO ADMIT ANGELA C. AGRUSA PRO HAC VICE

       PURSUANT TO RULE 1.3(c) of the Local Rules for the United States District Courts for

the Southern and Eastern Districts of New York, I, Angela C. Agrusa, hereby move this Court for

an Order for admission pro hac vice to appear as counsel in the above-captioned case on behalf of

Defendant Nurture, Inc.

       I am a member of good standing of the bar of the State of California. There are no pending

disciplinary proceedings against me in any state or federal court. A Certificate of Good Standing

from the State of California is attached as Exhibit A.

       I have never been convicted of a felony. I have never been censured, suspended, disbarred

or denied admission or readmission by any court. I have attached an affidavit as Exhibit B pursuant

to Local Rule 1.3. A proposed Order is attached as Exhibit C.
       Case 1:21-cv-01217-MKV Document 22 Filed 04/07/21 Page 2 of 2




Dated: April 7, 2021               DLA PIPER LLP (US)


                                   By: /s/ Angela C. Agrusa
                                       Angela C. Agrusa
                                       2000 Avenue of the Stars
                                       Suite 400 North Tower
                                       Los Angeles, California 90067-4704
                                       Telephone: 310.595.3000
                                       Facsimile: 310.595.3300
                                       Email:        angela.agrusa@us.dlapiper.com

                                          Attorneys for Defendant Nurture, Inc.




                                    -2-
